UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                       No. 15-3810
                                    ________________

                                 STEVEN J. TRZASKA,
                                             Appellant

                                             v.

                         L’OREAL USA, INC.; L’OREAL, S.A.

                                   ________________

                      Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-15-cv-02713)
                      District Judge: Honorable Susan D. Wigenton
                                    ________________

                               Argued November 16, 2016
                                  ________________

             Before: AMBRO, CHAGARES, and FUENTES, Circuit Judges

                               (Opinion filed July 25, 2017)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       IT IS NOW ORDERED that the Precedential Opinion in the above case filed July
25, 2017, be amended as follows:

       On page 3, line 3, delete the word “are” and substitute in its place “appear to be”

       On page 3, line 4, insert after “skin-deep,” and before “we” the clause “they
plausibly pass muster at the motion-to-dismiss stage. Thus”

       On page 8, note 2, line 7, delete the second “that”

        On page 11, first paragraph, line 6, delete the words “As such,” and substitute in
its place “Thus”
        On page 11, third paragraph, line 3, delete the word “that” and replace it with
“the”

        On page 12, penultimate line, delete the comma after “There”


                                                  By the Court,
                                                  s/ Thomas L. Ambro, Circuit Judge
Dated: August 22, 2017
sb/cc: All Counsel of Record




                                              2